Case 2:21-cv-00168-SVW-MAA Document 11 Filed 02/11/21 Page 1 of 2 Page ID #:43




 1 ANOUSH HAKIMI (State Bar No. 228858)
   anoush@handslawgroup.com
 2
   PETER SHAHRIARI (State Bar No. 237074)
 3 peter@handslawgroup.com
   THE LAW OFFICE OF HAKIMI & SHAHRIARI
 4
   1800 Vine Street
 5 Los Angeles, CA 90028
   Telephone: (888) 635 - 2250
 6
   Facsimile: (213) 402 - 2170
 7
   Attorneys for Plaintiff
 8 SANDRA EDMONDS
 9                         UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12 SANDRA EDMONDS,                                CASE NO.: 2:21-cv-00168-SVW-MAA
13
           Plaintiff,                             NOTICE OF SETTLEMENT
14
15         vs.
                                                  The Hon. Stephen V. Wilson
16 DAVID GRAMERCY LLC, a                          Trial Date: Not on Calendar
17 California Limited Liability Company;
   and DOES 1-10,
18
19                Defendants.
20
           Plaintiff hereby notifies the court that a confidential settlement has been
21
     reached in the above-captioned case and would like to avoid any additional expense,
22
     and further the interests of judicial economy.
23
            Plaintiff, therefore, applies to this Honorable Court to vacate all currently set
24
     dates with the expectation that a Dismissal with prejudice as to all parties will be filed
25
     within 60 days. Plaintiff further request that the Court schedule a Status
26
     Conference/OSC Hearing approximately 60 days out at which the Parties, by and
27
28

                                                 1
                                      NOTICE OF SETTLEMENT
Case 2:21-cv-00168-SVW-MAA Document 11 Filed 02/11/21 Page 2 of 2 Page ID #:44




 1 through their attorneys of record shall show cause why this case has not been
 2 dismissed.
 3
 4
     DATED: February 11, 2021           THE LAW OFFICE OF HAKIMI &
 5                                      SHAHRIARI
 6
 7
 8                                      By: /s/Anoush Hakimi
                                            Anoush Hakimi, Esq.
 9                                          Attorneys for Plaintiff, Sandra Edmonds
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                    NOTICE OF SETTLEMENT
